Name: Council Decision (EU) 2019/399 of 7 March 2019 on the position to be taken on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for modifications to UN Regulations Nos 0, 3, 4, 6, 7, 9, 10, 19, 23, 27, 38, 41, 48, 50, 51, 53, 55, 58, 62, 67, 69, 70, 73, 74, 77, 86, 87, 91, 92, 98, 104, 106, 107, 110, 112, 113, 116, 119, 122, 123 and 128, the proposal for an amendment to the Consolidated Resolution R.E.5, the proposals for four new UN Regulations, and the proposal for an amendment to Schedule 4 of the Revised 1958 Agreement
 Type: Decision
 Subject Matter: international affairs;  technology and technical regulations;  deterioration of the environment;  organisation of transport;  United Nations;  land transport
 Date Published: 2019-03-13

 13.3.2019 EN Official Journal of the European Union L 71/24 COUNCIL DECISION (EU) 2019/399 of 7 March 2019 on the position to be taken on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for modifications to UN Regulations Nos 0, 3, 4, 6, 7, 9, 10, 19, 23, 27, 38, 41, 48, 50, 51, 53, 55, 58, 62, 67, 69, 70, 73, 74, 77, 86, 87, 91, 92, 98, 104, 106, 107, 110, 112, 113, 116, 119, 122, 123 and 128, the proposal for an amendment to the Consolidated Resolution R.E.5, the proposals for four new UN Regulations, and the proposal for an amendment to Schedule 4 of the Revised 1958 Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of those prescriptions (Revised 1958 Agreement). The Revised 1958 Agreement entered into force on 24 March 1998. (2) By Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement). The Parallel Agreement entered into force on 15 February 2000. (3) Pursuant to Article 1 of the Revised 1958 Agreement and Article 6 of the Parallel Agreement, the Administrative Committee of the Revised 1958 Agreement and the Executive Committee of the Parallel Agreement (the relevant UNECE Committees) may adopt the proposals for modifications to UN Regulations Nos 0, 3, 4, 6, 7, 9, 10, 19, 23, 27, 38, 41, 48, 50, 51, 53, 55, 58, 62, 67, 69, 70, 73, 74, 77, 86, 87, 91, 92, 98, 104, 106, 107, 110, 112, 113, 116, 119, 122, 123 and 128; the proposal for an amendment to the Consolidated Resolution R.E.5; the proposals for four new UN Regulations; and the proposal for an amendment to Schedule 4 of the Revised 1958 Agreement (mega decision). (4) The relevant UNECE Committees, during the 177th session of the World Forum to be held between 11 and 15 March 2019, are to adopt a mega decision in relation to the administrative provisions and uniform technical prescriptions for the approval of and global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles. (5) It is appropriate to establish the position to be taken on the Union's behalf in the relevant UNECE Committees, as regards the adoption of those modifications to Schedule 4 of the Revised 1958 Agreement, UN Regulations, and the Consolidated Resolution and those new UN Regulations, as the Regulations, in combination with the Consolidated Resolution, will be binding on the Union and capable of decisively influencing the content of Union law in the field of vehicle type-approval. (6) Directive 2007/46/EC of the European Parliament and of the Council (3) replaced the approval systems of the Member States with a Union approval procedure and established a harmonised framework containing administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated regulations adopted under the Revised 1958 Agreement (UN Regulations) in the EU type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of Directive 2007/46/EC, UN Regulations have been increasingly incorporated into Union legislation. (7) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UN Regulations Nos 0, 3, 4, 6, 7, 9, 10, 19, 23, 27, 38, 41, 48, 50, 51, 53, 62, 67, 69, 70, 73, 74, 77, 86, 87, 91, 92, 98, 104, 106, 107, 110, 112, 113, 116, 119, 122, 123 and 128, as well as by the Consolidated Resolution R.E.5 need to be either amended or supplemented. In addition, certain provisions of UN Regulations Nos 55, 58 and 107 need to be corrected. (8) In order to clarify and consolidate the component-related requirements currently contained in several UN Regulations, three new UN Regulations on light-signalling devices (LSD), road illumination devices (RID) and retro-reflective devices (RRD) need to be adopted. Those new UN Regulations will replace, without changing any of the detailed technical requirements already in force to date, 20 UN Regulations (Nos 3, 4, 6, 7, 19, 23, 27, 38, 50, 69, 70, 77, 87, 91, 98, 104, 112, 113, 119 and 123) that will no longer be used for new type approvals of vehicles. On 6 November 2018, the Council adopted a Decision relating to the position to be taken with respect to all those 23 UN Regulations for the November 2018 session of the relevant UNECE Committees (176th session of the World Forum). However, the relevant Committees did not vote on those Regulations in that session, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the Administrative Committee of the Revised 1958 Agreement and the Executive Committee of the Parallel Agreement during the 177th session of the World Forum to be held between 11 and 15 March 2019 shall be to vote in favour of the proposals listed in the Annex to this Decision. Article 2 This Decision is addressed to the Commission. Done at Brussels, 7 March 2019. For the Council The President C.D. DAN (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (OJ L 35, 10.2.2000, p. 12). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Regulation No Agenda item title Document reference (1) 0 Proposal for the 01 series of amendments to UN Regulation No 0 on uniform provisions concerning the International Whole Vehicle Type Approval ECE/TRANS/WP.29/2018/82 3 Proposal for the 03 series of amendments to UN Regulation No 3 (Retro-reflecting devices) ECE/TRANS/WP.29/2018/91/Rev.1 4 Proposal for the 01 series of amendments to UN Regulation No 4 (Illumination of rear registration plates) ECE/TRANS/WP.29/2018/92/Rev.1 6 Proposal for the 02 series of amendments to UN Regulation No 6 (Direction indicators) ECE/TRANS/WP.29/2018/93/Rev.1 7 Proposal for the 03 series of amendments to UN Regulation No 7 (Position, stop and end-outline lamps) ECE/TRANS/WP.29/2018/94/Rev.1 9 Proposal for the 08 series of amendments to UN Regulation No 9 (Noise of three-wheeled vehicles) ECE/TRANS/WP.29/2019/6 10 Proposal for a new 06 series of amendments to UN Regulation No 10 (Electromagnetic compatibility) ECE/TRANS/WP.29/2019/20 19 Proposal for the 05 series of amendments to UN Regulation No 19 (Front fog lamps) ECE/TRANS/WP.29/2018/95/Rev.1 23 Proposal for the 01 series of amendments to UN Regulation No 23 (Reversing lamps) ECE/TRANS/WP.29/2018/96/Rev.1 27 Proposal for the 05 series of amendments to UN Regulation No 27 (Advance warning triangles) ECE/TRANS/WP.29/2018/97/Rev.1 38 Proposal for the 01 series of amendments to UN Regulation No 38 (Rear fog lamps) ECE/TRANS/WP.29/2018/98/Rev.1 41 Proposal for Supplement 7 to the 04 series of amendments to UN Regulation No 41(Noise emissions of motorcycles) ECE/TRANS/WP.29/2019/3 48 Proposal for Supplement 12 to the 06 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/99/Rev.2 48 Proposal for Supplement 13 to the 05 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/100/Rev.1 48 Proposal for Supplement 18 to the 04 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/101 48 Proposal for Supplement 6 to the 03 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/102 50 Proposal for the 01 series of amendments to UN Regulation No 50 (Position, stop, direction indicator lamps for mopeds and motorcycles) ECE/TRANS/WP.29/2018/103/Rev.1 51 Proposal for Supplement 5 to the 03 series of amendments to UN Regulation No 51 (Noise of M and N categories of vehicles) ECE/TRANS/WP.29/2019/4/Rev.1 53 Proposal for Supplement 2 to the 02 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/86/Rev.1 53 Proposal for Supplement 20 to the 01 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/87/Rev.2 53 Proposal for Supplement 2 to the 02 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/104/Rev.1 53 Proposal for Supplement 20 to the 01 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/105 53 Proposal for Supplement 3 to the 02 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2019/17 53 Proposal for Supplement 21 to the 01 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2019/18 55 Proposal for Corrigendum 1 to Revision 2 of UN Regulation No 55 (Mechanical couplings) ECE/TRANS/WP.29/2019/21 58 Proposal for Corrigendum 1 to Revision 3 of UN Regulation No 58 (Rear underrun protection) ECE/TRANS/WP.29/2019/22 62 Proposal for Supplement 3 to UN Regulation No 62 (Anti-theft for mopeds/motorcycles) ECE/TRANS/WP.29/2019/8 67 Proposal for Supplement 16 to the 01 series of amendments to UN Regulation No 67 (LPG vehicles) ECE/TRANS/WP.29/2019/9 67 Proposal for Supplement 1 to the 02 series of amendments to UN Regulation No 67 (LPG vehicles) ECE/TRANS/WP.29/2019/10 69 Proposal for the 02 series of amendments to UN Regulation No 69 (Rear-marking plates for slow moving vehicles) ECE/TRANS/WP.29/2018/106/Rev.1 70 Proposal for the 02 series of amendments to UN Regulation No 70 (Rear-marking plates for heavy and long vehicles) ECE/TRANS/WP.29/2018/107/Rev.1 73 Proposal for Supplement 2 to the 01 series of amendments to UN Regulation No 73 (Lateral protection devices) ECE/TRANS/WP.29/2019/11 74 Proposal for Supplement 11 to the 01 series of amendments to UN Regulation No 74 (Installation of lighting and light-signalling devices for mopeds) ECE/TRANS/WP.29/2018/108/Rev.2 77 Proposal for the 01 series of amendments to UN Regulation No 77 (Parking lamps) ECE/TRANS/WP.29/2018/109/Rev.1 86 Proposal for Supplement 1 to the 01 series of amendments to UN Regulation No 86 (Installation of lighting and light-signalling devices for agricultural vehicles) ECE/TRANS/WP.29/2018/110/Rev.1 86 Proposal for Supplement 7 to the original version of UN Regulation No 86 (Installation of lighting and light-signalling devices for agricultural vehicles) ECE/TRANS/WP.29/2018/111 87 Proposal for the 01 series of amendments to UN Regulation No 87 (Daytime running lamps) ECE/TRANS/WP.29/2018/112/Rev.1 91 Proposal for the 01 series of amendments to UN Regulation No 91 (Side marker lamps) ECE/TRANS/WP.29/2018/113/Rev.1 92 Proposal for the 02 series of amendments to UN Regulation No 92 (Replacement exhaust silencing systems for motorcycles) ECE/TRANS/WP.29/2019/7 98 Proposal for the 02 series of amendments to UN Regulation No 98 (Headlamps with gas-discharge light sources) ECE/TRANS/WP.29/2018/114/Rev.1 104 Proposal for the 01 series of amendments to UN Regulation No 104 (Retro-reflective markings) ECE/TRANS/WP.29/2018/115/Rev.1 106 Proposal for Supplement 17 to the original series of amendments to UN Regulation No 106 (Tyres for agricultural vehicles and their trailers) ECE/TRANS/WP.29/2019/5 107 Proposal for Supplement 1 to the 08 series of amendments to UN Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2019/12 107 Proposal for Corrigendum 2 to Revision 4 of UN Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2019/23 107 Proposal for Corrigendum 2 to Revision 5 of UN Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2019/24 107 Proposal for Corrigendum 3 to Revision 6 of UN Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2019/25 107 Proposal for Corrigendum 2 to Revision 7 of UN Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2019/26 107 Proposal for Corrigendum 1 to Revision 8 of UN Regulation No 107 (M2 and M3 vehicles) ECE/TRANS/WP.29/2019/27 110 Proposal for Supplement 2 to the 03 series of amendments to UN Regulation No 110 (CNG and LNG vehicles) ECE/TRANS/WP.29/2019/13 110 Proposal for the 04 series of amendments to UN Regulation No 110 (CNG and LNG vehicles) ECE/TRANS/WP.29/2019/16 112 Proposal for the 02 series of amendments to UN Regulation No 112 (Headlamps emitting an asymmetrical passing-beam) ECE/TRANS/WP.29/2018/116/Rev.1 113 Proposal for the 03 series of amendments to UN Regulation No 113 (Headlamps emitting a symmetrical passing-beam) ECE/TRANS/WP.29/2018/117/Rev.1 116 Proposal for Supplement 6 to UN Regulation No 116 (Anti-theft and alarm systems) ECE/TRANS/WP.29/2019/14 119 Proposal for the 02 series of amendments to UN Regulation No 119 (Cornering lamps) ECE/TRANS/WP.29/2018/118/Rev.1 122 Proposal for Supplement 5 to UN Regulation No 122 (Heating systems) ECE/TRANS/WP.29/2019/15 123 Proposal for the 02 series of amendments to UN Regulation No 123 (Adaptive front lighting systems (AFS)) ECE/TRANS/WP.29/2018/119/Rev.1 128 Proposal for Supplement 9 to the original version of UN Regulation No 128 (LED light sources) ECE/TRANS/WP.29/2019/19 New UN Reg Proposal for a new UN Regulation on uniform provisions concerning the approval of motor vehicles with regard to the Blind Spot Information System for the Detection of Bicycles ECE/TRANS/WP.29/2019/28 New UN Reg Proposal for a new UN Regulation on Light-Signalling Devices (LSD) ECE/TRANS/WP.29/2018/157 New UN Reg Proposal for a new UN Regulation on Road Illumination Devices (RID) ECE/TRANS/WP.29/2018/158/Rev.1 New UN Reg Proposal for a new UN Regulation on Retro-Reflective Devices (RRD) ECE/TRANS/WP.29/2018/159/Rev.1 Consolidated Resolution No Agenda item title Document reference R.E.5 Proposal for amendment 3 to the Consolidated Resolution on the common specification of light source categories (R.E.5) ECE/TRANS/WP.29/2019/29 Revised 1958 Agreement Agenda item title Document reference Schedule 4 Proposal for an amendment to Schedule 4 of the Revised 1958 Agreement ECE/TRANS/WP.29/2018/165 (1) All documents referred to in the table are available at: http://www.unece.org/trans/main/wp29/wp29wgs/wp29gen/gen2018.html